Landon, J.:
I concur in the result. As a justification the answer is defective in not stating the facts tending to establish the truth of the alleged libel. As matter in mitigation of damages, it is defective in not stating that it is pleaded as a partial defense. (Code Civil Pro., § 508.)
Since a defendant may set forth in his answer as many defenses as he has (§ 507), I do not think it necessary for a defendant to admit the publication of the libel in order to set forth the single defense of its truth.
Learned, P. J., and Landon, J., concurred.
Order affirmed with costs, with leave to withdraw and answer over on term.